Citation Nr: 0211884	
Decision Date: 09/12/02    Archive Date: 09/19/02

DOCKET NO.  00-07 036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a headache disorder.

(The issues of entitlement to service connection for PTSD, a 
depressive disorder, a right knee disorder, a right eye 
disorder, a dermatological disorder of the feet and hands, 
tremors, chronic obstructive pulmonary disease, and for an 
increased disability rating for hemorrhoids will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	Daniel Galatzer, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty with the U.S. Army from January 
1975 to May 1975; and active duty with the U.S. Navy from 
March 1976 to January 1980 and from October 1985 to October 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Chicago, 
Illinois,  Department of Veterans Affairs (VA) Regional 
Office (RO).

The Board is undertaking additional development with respect 
to the issues of entitlement to service connection for PTSD, 
a depressive disorder, a right knee disorder, a right eye 
disorder, a dermatological disorder of the feet and hands, 
tremors, chronic obstructive pulmonary disease, and for an 
increased disability rating for hemorrhoids on a de novo 
basis, pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing these issues.  

As to the appellant's headache disorder, the Board is of the 
opinion that the claim is ready for appellate review as is 
discussed below.  


FINDING OF FACT

The appellant is in receipt of service connection for 
sinusitis, which is evaluated in part based upon the 
incurrence and severity of headaches.  


CONCLUSION OF LAW

A grant of service connection for a headache disorder, 
separate and apart from sinusitis, would constitute 
pyramiding in violation of VA regulations, and is 
inappropriate under law.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. 
§§ 3.303, 4.14 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001), eliminated the well-grounded claim 
requirement; expanded the duty of VA to notify the appellant 
and the representative; and enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001). 

The provisions of the VCAA do not warrant further inquiry in 
this matter.  Although the appellant is clearly shown to have 
headaches, they have been associated with his service-
connected sinusitis.  See 38 U.S.C. § 5103A (a)(2) [Providing 
that VA is not required to provide assistance to a claimant 
under this section if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.].  

The record indicates that by rating decision dated in May 
1992, service connection was granted for sinusitis and a zero 
percent evaluation was assigned.  In January 1995, the 
assigned disability rating was increased to 10 percent; and 
in August 2000, the evaluation was increased to 50 percent - 
the maximum available rating under the Schedule for Rating 
disabilities.  38 C.F.R. § 4.97, Diagnostic Code 6513; see 38 
U.S.C. § 1155; 38 C.F.R. § 3.321(a) and 4.1.  The appellant 
has not challenged the assigned effective dates for the grant 
of service connection, or for the increased ratings as 
outlined, and such issues are not therefore in appellate 
status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) (VA claims adjudication comprises several elements, 
with "downstream" elements not under the appellate 
jurisdiction arising from a notice of disagreement with an 
"upstream" element).

The appellant presently seeks service connection for a 
headache disorder, claimed as an undiagnosed illness caused 
by his Persian Gulf service under 38 C.F.R. 
§ 3.317 , and separate and apart from the sinusitis disorder.  
However, under 38 C.F.R. § 4.96, Diagnostic Code 6513, the 
appellant's headache disorder is presently evaluated as 
included in the sinusitis disorder, as the general rating 
provision includes inquiry into sinusitis characterized by 
headaches, among other symptoms.  

Under the law, a grant of service connection for a headache 
disorder separate from the presently service connected 
sinusitis is inappropriate as it would constitute pyramiding:  
the evaluation of the same disability under various 
diagnoses, specifically prohibited under 38 C.F.R. 4.14.  See 
Fanning v. Brown, 4 Vet. App. 225 (1993).  

Because the law, and not the facts, is dispositive of the 
issue, the appellant has failed to state a claim upon which 
relief may be granted, and, as a matter of law, the claim 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Service connection for a headache disorder is denied.  



		
	Richard B. Frank 	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


